Citation Nr: 0121336	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  99-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for benefits which were denied based on the 
character of the appellant's discharge from service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel





INTRODUCTION

The appellant had active military service from June 1976 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In an April 2001 Board decision, the 
appellant's appeal was remanded to the RO for additional 
development.  

REMAND

During the pendency of the appellant's appeal, but after the 
RO's most recent consideration of the appellant's claim, the 
Veterans Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In the Board's April 2001 remand, it was noted that the 
appellant's claims file appeared incomplete, and that a 
number of pertinent documents were missing.  The RO was 
requested to rebuild the appellant's claims file as best they 
could, by obtaining any of the missing documents.  The RO was 
further notified that the issue on appeal concerned new and 
material evidence, and that the appellant had not been 
provided the laws and regulations associated with that issue.  
See 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  The RO was 
instructed to issue the appellant a supplemental statement of 
the case (SSOC) with the appropriate laws and regulations.  
Additionally, the RO was instructed to notify the appellant 
that he was free to submit evidence concerning any compelling 
circumstances that had resulted in his being AWOL (absent 
without leave) in service.  See 38 C.F.R. § 3.12(c) (2000).    

While the case was in the possession of the Board, the 
appellant's original claims folder was located by the RO.  As 
such, the previously missing documents at the time of the 
Board's April 2001 decision are now of record.  However, 
rather than inform the Board that the file had been located, 
it appears that the RO submitted that file to the VA Director 
of Compensation and Pension for further review.  Thus, two 
separate, but not mutually exclusive actions were being 
undertaken in this claim at the same time.  However, the 
Board is cognizant that its other requests, as so noted in 
the April 2001 Remand order, have not been complied with.  In 
this respect, there is no record of the RO having contacted 
the appellant about submitting additional evidence regarding 
any compelling circumstances for his being AWOL.  
Furthermore, the RO did not readjudicate the appellant's 
claim and issue an SSOC with the laws and regulations 
pertaining to new and material evidence.  It should be noted 
that the appellant's address appears to have changed since 
1997, and the RO should attempt to verify a correct address.

We note that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand order.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet.App. 268 
(1998).  Accordingly, while we regret the delay in this case, 
further appellate consideration will be deferred and the 
appellant's appeal is REMANDED to the RO for the following 
action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(38 U.S.C.A. § 5103A (West Supp. 
2001), is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures of the Act are 
fully complied with and satisfied.  

2. The RO should attempt to verify a 
current address for the appellant.  
Thereafter, the appellant should be 
contacted and allowed to provide 
evidence concerning any compelling 
circumstances for his being AWOL 
(absent without leave) in service.  
Any evidence received should be 
associated with the claims file.  

3. Upon completion of the development of 
the record requested by the Board, and 
any other development deemed 
appropriate by the RO, the RO should 
consider the appellant's claim with 
consideration of the laws and 
regulations pertaining to new and 
material evidence.  If action taken 
remains adverse to the appellant, he 
and his accredited representative 
should be furnished an SSOC concerning 
all evidence added to the record since 
the last SSOC.  The SSOC should 
contain the laws and regulations 
pertaining to new and material 
evidence.  

4. Thereafter, the appellant and his 
representative should be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the appellant until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




